 


LOAN AGREEMENT
 
This Loan Agreement (this “Agreement”) is dated as of March ____, 2011, by and
between Composite Technology Corporation, a Nevada corporation (the “Borrower),
and ____________ (the “Lender” and, together with the Borrower, the “Parties”).
 
W I T N E S S E T H
 
WHEREAS, the Borrower wishes to borrow from the Lender
___________________  Dollars ($___________) for the purpose described in Section
2.1 hereof; and
 
WHEREAS, the Lender desires to make a loan to the Borrower for such purpose;
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Lender and the Borrower agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1                      General Definitions.
 
“Business Day” means a day on which banks are open for business in The City of
New York.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.
 
“Common Stock” means the common stock of the Borrower.
 
“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.
 
“Dollars” and the “$” sign mean the lawful currency of the United States of
America.
 
“Excluded Taxes” means all income taxes, minimum or alternative minimum income
taxes, withholding taxes imposed on gross amounts, any tax determined based upon
income, capital gains, gross income, sales, net profits, windfall profits or
similar items, franchise taxes (or any other tax measured by capital, capital
stock or net worth), gross receipts taxes, branch profits taxes, margin taxes
(or any other taxes imposed on or measured by net income, or imposed in lieu of
net income) payable by the Lender in any jurisdiction to any Government
Authority (or political subdivision or taxing authority thereof) in connection
with any payments received under this Agreement by the Lender, or any such tax
imposed in connection with the execution and delivery of, and the performance of
its obligations under, this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Financing Documents” means this Agreement, the Note, and any other document or
instrument delivered in connection with any of the foregoing, whether or not
specifically mentioned herein or therein.
 
“Government Authority” means any government, governmental department, ministry,
cabinet, commission, board, bureau, agency, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal, or administrative body or
entity, domestic or foreign, federal, state or local having jurisdiction over
the matter(s), person(s), individual(s) and/or entity(ies) in question,
including, without limitation, the SEC.
 
“Interest Rate” means twelve percent (12%) per annum.
 
“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with, or from the
proceeds of, any asset or revenue of any kind.
 
“Loan” means the loan to be made available by the Lender to the Borrower
pursuant to this Agreement.
 
“Major Subsidiary” means CTC Cable Corporation and Stribog, Inc.
 
“Management Loan” means the bridge loan in the aggregate amount of $236,274 made
to Borrower by certain officers and directors of Borrower, pursuant to the Loan
Agreements, dated February 22, 2011, by and between such parties.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, prospects, condition (financial or otherwise) or property of the
Borrower and its Major Subsidiary taken as a whole; provided, however, that none
of the following shall be deemed either alone or in combination to constitute,
and none of the following shall be taken into account in determining whether
there has been or would be, a Material Adverse Effect:  (A) any adverse effect
that results directly or indirectly from general economic, business, financial
or market conditions; and (B) any adverse effect arising directly or indirectly
from or otherwise relating to any of the industries or industry sectors in which
the Borrower or its Major Subsidiary operates.
 
“Maturity Date” means the earlier of (i) the date on which the Borrower closes
any financing in excess of Two Million Dollars ($2,000,000), or (ii) the 30th
day after the date of this Agreement, or (iii) before the Management Loan is
paid
 
“Note” means the note issued to the Lender evidencing the Loan in the form
attached hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Financing Documents.
 
“Organizational Documents” means the Articles of Incorporation (or Certificate
of Incorporation, as applicable) and Bylaws of the Borrower or Major Subsidiary,
as the case may be.
 
“Partners for Growth Debt Documents” means the Loan and Security Agreement by
and among the Borrower, certain of its subsidiaries, and Partners for Growth II,
L.P. (“PFG”), dated as of April 12, 2010, pursuant to which the Borrower
borrowed $10 million from PFG under a secured loan, and the Loan Documents as
filed in Form 8K with the SEC.
 
“Payment in Kind” means the payment to be made by the Borrower to the Lender on
the Maturity Date in the amount of five percent (5%) of the original principal
amount of the Loan. “Additional PIK” means the amount of 20% of the original
principal amount of the Loan to be paid by the Borrower to the Lender in the
event that the Loan is not repaid in full on the Maturity Date or upon the
occurrence of an Event of Default, unless otherwise agreed to in writing by the
Borrower and Lender.
 
“Subsidiary” or “Subsidiaries” means, as to the Borrower, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower.
 
 “Taxes” means all deductions or withholdings for any and all present and future
taxes, levies, imposts, stamp or other duties, fees, assessments, deductions,
withholdings, all other governmental charges, and all liabilities with respect
thereto.
 
Section 1.2                      Interpretation.  In this Agreement, unless the
context otherwise requires, (i) all words and personal pronouns relating thereto
shall be read and construed as the number and gender of the party or parties
requires and the verb shall be read and construed as agreeing with the required
word and pronoun; (ii) the division of this Agreement into Articles and Sections
and the use of headings and captions is for convenience of reference only and
shall not modify or affect the interpretation or construction of this Agreement
or any of its provisions; (iii) the words “herein,” “hereof,” “hereunder,”
“hereinafter” and “hereto” and words of similar import refer to this Agreement
as a whole and not to any particular Article or Section hereof; (iv) the words
“include,” “including,” and derivations thereof shall be deemed to have the
phrase “without limitation” attached thereto unless expressly stated otherwise;
(v) references to a specified Article, Exhibit or Section shall be construed as
a reference to that specified Article, Exhibit or Section of this Agreement; and
(vi) any reference to any of the Financing Documents means such agreement or
document as the same shall be amended, supplemented or modified and from time to
time in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.3                      Business Day Adjustment.  If the day by which a
payment is due to be made is not a Business Day, that payment shall be made by
the next succeeding Business Day unless that next succeeding Business Day falls
in a different calendar month, in which case that payment shall be made by the
Business Day immediately preceding the day by which such payment is due to be
made.
 
ARTICLE II
AGREEMENT FOR THE LOAN
 
Section 2.1                      Use of Proceeds.  The Borrower shall use the
Loan for general corporate purposes.
 
Section 2.2                      Disbursement. The Lender agrees to disburse the
Loan on the date of this Agreement.
 
Section 2.3                      Repayment.  On the Maturity Date, the Borrower
shall pay the Lender the entire unpaid principal amount of the Loan, all accrued
and unpaid interest, the Payment in Kind and any other amounts owing by the
Borrower to the Lender pursuant to the Financing Documents.  Notwithstanding
anything to the contrary herein, the Borrower may prepay all or any portion of
the Loan, including principal, interest and the Payment in Kind, at any time and
from time to time on or prior to the Maturity Date.  All amounts used to prepay
the Loan shall be applied first to accrued and unpaid interest, second to the
Payment in Kind, and third to the outstanding principal amount.  Repayment in
full occurs when the Borrower pays off all outstanding principal, accrued
interest, the Payment in Kind and any other amounts owing by the Borrower to the
Lender pursuant to the Financing Documents.  The Borrower agrees to repay the
Loan in full before paying all or any portion of the Management Loan.
 
Section 2.4                      Interest.  The outstanding principal amount of
the Loan shall bear interest at the Interest Rate, calculated on the basis of
the actual number of days elapsed, payable on the Maturity
Date.  Notwithstanding anything to the contrary herein, the Borrower shall be
obligated to pay the Lender a minimum amount of interest that equals to one
percent (1%) of the principal amount of the Loan.
 
Section 2.5                      Payments.  Payments of any amounts due to the
Lender under this Agreement shall be made in Dollars in immediately available
funds prior to 4:00 p.m. New York City time on such date that any such payment
is due, at such bank or places, as the Lender shall from time to time designate
in writing.  The Borrower shall pay any and all costs (administrative or
otherwise) imposed by banks, clearing houses, or other financial institutions,
in connection with making any payments under the Financing Documents, except for
any costs imposed by the Lender’s banking institutions.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.6                      Late Payment.  Without limiting the remedies
available to the Lender under the Financing Documents or otherwise, to the
maximum extent permitted by applicable law, if the Borrower fails to make any
payment with respect to the Loan when due, the Borrower shall pay interest on
such late payment, at the rate per annum equal to the Interest Rate plus four
hundred (400) basis points, for so long as such payment remains
outstanding.  Such interest shall be payable on demand.  In the event that the
Loan is not repaid in full on the Maturity Date or upon the occurrence of an
Event of Default, the Borrower shall pay the Lender Additional PIK, unless
otherwise agreed to in writing by the Borrower and Lender.
 
Section 2.7                      Taxes, Duties and Fees.
 
(a)            The Borrower shall pay or cause to be paid any and all present
and future Taxes (other than Excluded Taxes) on or in connection with the
payment of any and all amounts due under this Agreement.  All payments of
principal and other amounts due under this Agreement shall be made without
deduction for or on account of any Taxes (except for Excluded Taxes, which may
be deducted or withheld from payments made by the Borrower only if such
deduction or withholding is required by applicable law).
 
(b)            If the Borrower is required to withhold any such amount or is
prevented by operation of law or otherwise from paying or causing to be paid any
Taxes (except for Excluded Taxes), the principal or other amounts due under this
Agreement, as applicable, shall be increased to such amount as shall be
necessary to yield and remit to the Lender the full amount it would have
received taking into account any such Taxes (except for Excluded Taxes) payable
on amounts payable by the Borrower under this Section 2.7(b) had such payment
been made without deduction of such Taxes (such additional amounts are herein
referred to as the “Additional Amounts”).
 
(c)            If Section 2.7(b) above applies and the Lender so requires, the
Borrower shall deliver to the Lender official tax receipts evidencing payment or
a copy of the filed Tax return reporting such payment (or certified copies
thereof) of the Additional Amounts as soon as practicable.
 
(d)            If the Lender receives a refund from a Government Authority to
which the Borrower has paid withholding Taxes pursuant to this Section 2.7 or
relating to Taxes in respect of which the Borrower paid Additional Amounts, the
Lender shall promptly pay such refund to the Borrower.
 
Section 2.8                      Costs, Expenses and Losses.  The Borrower shall
pay Lender all reasonable out-of-pocket fees, charges, costs and expenses
incurred by Lender in connection with the Loan.  If, as a result of any failure
by the Borrower to pay any sums due under this Agreement on the due date
therefor, the Lender shall incur costs, expenses and/or losses, by reason of the
liquidation or redeployment of deposits from third parties or in connection with
obtaining funds to maintain the Loan, the Borrower shall pay to the Lender upon
request by the Lender, the amount of such costs, expenses and/or losses within
fifteen (15) days after receipt by it of a certificate from the Lender setting
forth in reasonable detail such costs, expenses and/or losses.  For the purposes
of the preceding sentence, “costs, expenses and/or losses” shall include,
without limitation, any interest paid or payable to carry any unpaid amount and
any loss, premium, penalty or expense which may be incurred in obtaining,
liquidating or employing deposits of or borrowings from third parties in order
to make, maintain or fund the Loan or any portion thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.9                      Warrants.  Subject to the terms and conditions
as more fully set forth in the Warrants to Purchase Common Stock executed by
Borrower on the date hereof, Borrower agrees to issue to Lender two warrants for
each dollar loaned exercisable for an aggregate of 200,000 shares of Borrower’s
common stock.  Each of the foregoing warrants will have an exercise price of
$0.25 per share and will be exercisable within two years from the date of
issuance.
 
Section 2.10                      Security.  To secure the payment and
performance of all of the Obligations when due, Borrower hereby grants to Lender
a continuing security interest in all of Borrower’s assets.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1                      Representations and Warranties of the
Borrower. Except as otherwise disclosed, the Borrower represents and warrants as
of the date hereof as follows:
 
(a)           The Borrower is a corporation duly organized and validly existing
under the laws of the State of Nevada.  The Borrower and each Major Subsidiary
is conducting its business in compliance with its Organizational Documents.  The
Organizational Documents of the Borrower and each Major Subsidiary (including
all amendments thereto) as currently in effect have been made available to the
Lender and remain in full force and effect with no defaults outstanding
thereunder.  All authorizations, consents, approvals, registrations, exemptions
and licenses with or from Government Authorities that are necessary for the
conduct of the business of the Borrower and each Major Subsidiary as currently
conducted and as proposed to be conducted have been obtained and are in full
force and effect.
 
(b)           The Borrower has full power and authority to enter into each of
the Financing Documents and to make the borrowings and the other transactions
contemplated thereby.  All authorizations, consents, approvals, registrations,
exemptions and licenses that are necessary for the borrowing hereunder, the
execution and delivery of the Financing Documents and the performance by the
Borrower of its obligations thereunder have been obtained and are in full force
and effect, except for registrations and filings in connection with the issuance
of the warrants and shares of Common Stock pursuant to the Financing Documents,
and filings necessary to comply with laws, rules, regulations and orders
required in the ordinary course of business.
 
(c)           Neither the entering into any of the Financing Documents nor the
compliance with any of its terms conflicts with, violates or results in a breach
of any of the terms of, or constitutes a default or event of default (however
described) or requires any consent under, to the extent applicable, (i) any
agreement to which the Borrower is a party or by which it is bound, (ii) any of
the terms of the Organizational Documents, or (iii) any judgment, decree,
resolution, award or order or any statute, rule or regulation applicable to the
Borrower or its assets.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Neither the Borrower nor any Major Subsidiary (i) is bankrupt or
insolvent or (ii) has taken action, and no such action has been taken by a third
party, for the winding up, dissolution, or liquidation or similar proceeding or
for the appointment of a liquidator, custodian, receiver, trustee, administrator
or other similar officer, in each case for the Borrower or any Major Subsidiary
or all of their respective businesses or assets.
 
(e)           The obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment.
 
ARTICLE IV
COVENANTS AND EVENTS OF DEFAULT
 
Section 4.1                      Affirmative Covenants.  Unless the Lender shall
otherwise agree:
 
(a)           The Borrower and each Major Subsidiary shall (i) maintain its
existence and qualification to do business in such jurisdictions as may be
required to conduct its business, except where the failure to so maintain such
qualification would not reasonably be expected to have a Material Adverse
Effect; (ii) maintain all approvals necessary for the Financing Documents to be
in effect; (iii) comply in material respects with applicable laws, rules,
regulations and orders of Government Authority; (iv) obtain, make and keep in
full force and effect all licenses, consents, approvals and authorizations from
and registrations with Government Authorities that are required to conduct its
business.
 
Section 4.2                      General Acceleration upon Events of
Default.  If one or more of the events specified in this Section 4.2 (each an
“Event of Default”) shall have happened, the Lender, by written notice to the
Borrower, (any such notice, an “Acceleration Notice”), may declare the principal
of, accrued interest on, the Loan or any part thereof (together with any other
amounts accrued or payable under this Agreement) to be, and the same shall
thereupon become, immediately due and payable, without any further notice and
without any presentment, demand, or protest of any kind, all of which are hereby
expressly waived by the Borrower, and take any further action available at law
or in equity, including without limitation the sale of the Loan and all other
rights acquired in connection with the Loan: (a) Lender shall have failed to
receive payment of any amounts, including principal and accrued interest, due
under the Note within five (5) Business Days of their due date; (b) any
representation or warranty made by the Borrower in any Financing Document shall
have been incorrect or false in a material respect as of the date it was made,
deemed made, reaffirmed or confirmed; (c) the commencement by the Borrower or a
Major Subsidiary of proceedings to be adjudicated bankrupt or insolvent, or the
consent by it to the commencement of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization, intervention or other similar relief under any applicable law,
or the consent by it to the filing of any such petition or to the appointment of
an intervenor, receiver, liquidator, assignee, trustee, sequestrator or other
similar official or of all or substantially all of their respective assets, or
the commencement against the Borrower or a Major Subsidiary or all or
substantially all of its assets of a proceeding in any court of competent
jurisdiction under any bankruptcy or other applicable law, as now or hereafter
in effect, seeking its liquidation, winding up, dissolution, reorganization,
arrangement, adjustment, or the appointment of an intervenor, receiver,
liquidator, assignee, trustee, sequestrator or other similar official, and any
such proceeding shall continue undismissed, or any order, judgment or decree
approving or ordering any of the foregoing shall continue unstayed or otherwise
in effect, for a period of ninety (90) days, or any other event shall have
occurred which under applicable law would have an effect analogous to any of the
events listed above in this subsection.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.3                      Automatic Acceleration on Dissolution or
Bankruptcy. Notwithstanding any other provisions of this Agreement, if an Event
of Default under Section 4.2(c) shall occur, the principal of the Loan, together
with any other amounts accrued or payable under this Agreement, shall thereupon
become immediately due and payable without any presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrower.
 
Section 4.4                      Recovery of Amounts Due.  If any amount payable
hereunder is not paid as and when due, the Borrower hereby authorizes the Lender
to proceed, to the fullest extent permitted by applicable law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of the Borrower to the full extent of all amounts payable to the
Lender.
 
ARTICLE V
MISCELLANEOUS
 
Section 5.1                      Notices.  Any notice, request or other
communication to be given or made under this Agreement shall be in
writing.  Such notice, request or other communication shall be deemed to have
been duly given or made when it shall be delivered by hand, courier, or
facsimile (with a hard copy delivered within two (2) Business Days) to the Party
to which it is required or permitted to be given or made, at such Party’s
address specified below or at such other address as such Party shall have
designated by notice to the other Parties.
 
To the Borrower:
 
To the Lender:
Composite Technology Corporation
   
2026 McGaw Avenue
   
Irvine, California 92614
   
Attention:  Benton Wilcoxon
   
Facsimile:  (949) 660-1533
   

 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.2                      Waiver of Notice.  Whenever any notice is
required to be given to the Lender or the Borrower under any of the Financing
Documents, a waiver thereof in writing, signed by the person or persons entitled
to such notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.
 
Section 5.3                      Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without regard to any conflict of law principles.  The Parties agree to submit
to the exclusive jurisdiction of the courts in Orange County, California for any
dispute arising out of, relating to, or in connection with any Financing
Documents.
 
Section 5.4                      Successor and Assigns.  This Agreement shall
bind and inure to the respective successors and assigns of the Parties, except
that neither Party may assign or otherwise transfer all or any part of its
rights or obligations under this Agreement without the prior written consent of
the other Party.
 
Section 5.5                      Entire Agreement.  The Financing Documents
contain the entire understanding of the Parties with respect to the matters
covered thereby and supersede any and all other written and oral communications,
negotiations, commitments and writings with respect thereto.  The provisions of
this Agreement may be waived, modified, supplemented or amended only by an
instrument in writing signed by authorized officers of both Parties.
 
Section 5.6                      Severability.  If any provision contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.  The Parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision.
 
Section 5.7                      Counterparts.  This Agreement may be executed
in several counterparts, and by each Party on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 
Section 5.8                      Survival. This Agreement and all agreements,
representations and warranties made in the Financing Documents, and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall be considered to have been relied upon by the Parties and shall
survive the execution and delivery of this Agreement and the making of the Loan
regardless of any investigation made by any other Party or on its behalf, and
shall continue in force until all amounts payable under the Financing Documents
shall have been fully paid in accordance with the provisions hereof and thereof,
and the Lender shall not be deemed to have waived, by reason of making the Loan,
any Default that may arise by reason of such representation or warranty proving
to have been false or misleading, notwithstanding that the Lender may have had
notice or knowledge of any such Default or may have had notice or knowledge that
such representation or warranty was false or misleading at the time made
hereunder.  The obligations of the Borrower under Section 2.7 and the
obligations of the Borrower and the Lender under this Section 5.8 hereof shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loan, or the
termination of this Agreement or any provision hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.9                      Waiver.  Neither the failure of, nor any delay
on the part of, any Party in exercising any right, power or privilege hereunder,
or under any agreement, document or instrument mentioned herein, shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder, or under any agreement, document or instrument
mentioned herein, preclude other or further exercise thereof or the exercise of
any other right, power or privilege; nor shall any waiver of any right, power,
privilege or default hereunder, or under any agreement, document or instrument
mentioned herein, constitute a waiver of any other right, power, privilege or
default or constitute a waiver of any default of the same or of any other term
or provision.  No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lender upon any default
under this Agreement or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lender in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lender in respect of any other default.  All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.
 
Section 5.10                      Indemnity.
 
(a)            The Parties shall, at all times, indemnify and hold harmless (the
“Indemnity”) each other and each of their respective directors, officers,
employees, agents, counsel and advisors (each, an “Indemnified Person”) in
connection with any losses, claims, damages, liabilities, penalties, and
expenses incurred by or asserted against an Indemnified Person arising out of
any investigation, litigation or proceeding relating to the Financing Documents
(each, a “Loss”), the extension of credit hereunder or the Loan or the use or
intended use of the Loan, which an Indemnified Person may incur or to which an
Indemnified Person may become subject.  The Indemnity shall not apply to the
extent that a court or tribunal with jurisdiction over the subject matter of the
Loss, and over the Lender or the Borrower, as applicable, and such other
Indemnified Person that had an adequate opportunity to defend its interests,
determines that such Loss resulted from the gross negligence or willful
misconduct of the Indemnified Person, which determination results in a final,
non-appealable judgment or decision of a court or tribunal of competent
jurisdiction.  The Indemnity is independent of and in addition to any other
agreement of any Party under any Financing Document to pay any amount to the
Lender or the Borrower, as applicable, and any exclusion of any obligation to
pay any amount under this subsection shall not affect the requirement to pay
such amount under any other section hereof or under any other
agreement.  Without prejudice to the survival of any other agreement of any of
the Parties hereunder, this Agreement and the obligations of the Parties
contained in this Section 5.10 shall survive the termination of each other
provision hereof and the payment of all amounts payable to the Lender hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.11                      No Usury.  The Financing Documents are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration or otherwise, shall the amount paid or agreed to be paid
to the Lender for the Loan exceed the maximum amount permissible under
applicable law.  If from any circumstance whatsoever, fulfillment of any
provision hereof, at the time performance of such provision shall be due, shall
involve transcending the limit of validity prescribed by law, then, ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity,
and if from any such circumstance the Lender shall ever receive anything which
might be deemed interest under applicable law, that would exceed the highest
lawful rate, such amount that would be deemed excessive interest shall be
applied to the reduction of the principal amount owing on account of the Loan,
or if such deemed excessive interest exceeds the unpaid balance of principal of
the Loan, such deemed excess shall be refunded to the Borrower.  All sums paid
or agreed to be paid to the Lender for the Loan shall, to the extent permitted
by applicable law, be deemed to be amortized, prorated, allocated and spread
throughout the full term of the Loan until payment in full so that the deemed
rate of interest on account of the Loan is uniform throughout the term
thereof.  The terms and provisions of this paragraph shall control and supersede
every other provision of this Agreement and the Note.
 
Section 5.12                      Further Assurances.  From time to time, the
Borrower shall perform any and all acts and execute and deliver to the Lender
such additional documents as may be necessary to carry out the purposes of the
Financing Documents or to preserve and protect the Lender’ rights as set forth
therein.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representative as of the date first above written
 
LENDER
[LENDER NAME]
 
 
 
By: ________________________________________
Name:
Title:
 
 
BORROWER
COMPOSITE TECHNOLOGY CORPORATION
 
 
By: ________________________________________
Name: Benton H Wilcoxon
Title: Chairman and CEO
 
 
 

--------------------------------------------------------------------------------

 
 